                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION




GREGORY JOHNSON,

               Plaintiff,

v.                                       Case No. 3:17-cv-998-J-34JRK

TONY ANDERSON, et al.,

               Defendants.


                               ORDER

                             I. Status

     Plaintiff Gregory Johnson, an inmate of the Florida penal

system, initiated this action on August 23, 2017, by filing a Civil

Rights Complaint (Complaint; Doc. 1) with exhibits (P. Ex.). In the

Complaint, Johnson asserts claims pursuant to 42 U.S.C. § 1983

against the following Defendants: (1) Warden Tony Anderson; (2)

Sergeant Morgan McKinley; (3) Corrections Officer Ray Bryant; and

(4) Captain Isiah Griffin. He alleges that the Defendants violated

his federal constitutional rights when they used excessive force

against him and/or allowed the use of excessive force against him

on December 28, 2016, at Hamilton Correctional Institution (HCI).

He seeks compensatory and punitive damages as well as injunctive

and declaratory relief.

     This matter is before the Court on Defendants' Motion for

Summary Judgment (Motion; Doc. 20). They submitted exhibits in
support of their summary judgment request. See Def. Exs. A-I (Docs.

20-1 through 20-10); Def. Supp. Exs. A; B (Docs. 27-1; 27-2).1 The

Court advised Johnson of the provisions of Federal Rule of Civil

Procedure 56, notified him that the granting of a motion to dismiss

or   a       motion   for   summary   judgment   would   represent   a   final

adjudication of this case which may foreclose subsequent litigation

on the matter, and gave him an opportunity to respond to the

Motion. See Summary Judgment Notice (Doc. 23); Order (Doc. 6).

Johnson responded. See Response to Summary Judgment (Response; Doc.

38); Declaration in Opposition to Defendants' Motion for Summary

Judgment (Johnson Decl.; Doc. 37). Defendants' Motion is ripe for

review.

                            II. Plaintiff's Allegations

         In his Complaint, Johnson asserts that Defendant McKinley

sprayed him with chemical agents and "pummeled" him with punches

and kicks on December 28, 2016, at HCI. Complaint at 5.2 He avers

that Defendants Bryant and Griffin assisted McKinley instead of

trying to stop McKinley's assaultive behavior. See id. According to

Johnson, Defendant Anderson allowed his officers to use excessive

force against Johnson, and authorized Johnson's transfer to another



         1
       With the Court's permission, see Order (Doc. 24), the
Defendants filed four digital video disks (videos) under seal. See
Defendants' Sealed Notice (Doc. 28); Def. Exs. D; E.
         2
      The Court cites to the document and page numbers as assigned
by the Court's Electronic Case Filing System.

                                         2
institution that same day, so Johnson could not identify the

"involved officers." Id.

     As to the underlying facts of his claims, Johnson states that

he experienced psychological issues on December 28, 2016, due to a

lengthy history of depression as well as "situations" in the

dormitory that motivated him to declare a psychological emergency.

Id. at 7. He maintains that McKinley and Corrections Officer Roman

were conducting the afternoon count when McKinley told Johnson that

he would address Johnson's concerns after the count. See id.

According to Johnson, McKinley "motioned" for Johnson to "get up"

and "follow him" to the laundry room. Id. Johnson asserts that he

told McKinley that he was "declaring a psychological emergency" to

avoid the dormitory's negative effect on his mental health. Id. He

alleges that McKinley sprayed him with chemical agents in the

laundry room, and both McKinley and Bryant "pummeled" him "with

kicks and punches" until he "fell unconscious." Id. He states that

Defendant Griffin kicked him in his mid-section, and Griffin and

Bryant failed to stop McKinley's assault on him. See id. at 5. He

avers that McKinley and Bryant ordered him to "stop resisting," but

he "was not resisting at all." Id. at 7. He states that they placed

hand and leg restraints on him and carried him to confinement. See

id. According to Johnson, he "felt a sharp pain to [his] lower

back" that restored him to consciousness, as he heard McKinley

comment on the word "killer" tattooed on Johnson's back. Id. at 7-


                                3
8. Johnson avers that when he heard someone ask about the cuts on

his back, he coughed as he tried to reply. See id. at 8. He

maintains that he did not spit, but instead coughed "as a reflex

from being sprayed" with chemical agents. Id. He also asserts that

his "personal sneakers" were confiscated and not returned. See id.

     Johnson avers that officers "constantly" sprayed him with

chemical agents while he was in hand restraints and "disoriented"

in a decontamination shower. Id. He states that he screamed for

help and "finally gain[ed] [his] bearings" and permitted them to

remove the hand restraints, so he could change his clothes and

transfer to another decontamination shower. Id. Johnson maintains

that he was "scared" and "did not trust anyone not even the nurse"

because he feared "being poisoned with dirty or used equipment or

something."    Id.   He   alleges     that     the   Florida    Department    of

Corrections    (FDOC)     "emergency       transferred"      him   to    another

institution where he was assigned to close management one (CM1)

confinement due to McKinley's "false documents" associated with

disciplinary reports (DR(s)) that he wrote. Id. at 8-9. He states

that he suffers with vision and teeth problems as a result of the

incidents. See id. at 9.

                     III. Summary Judgment Standard

     Under    Rule   56   of   the   Federal    Rules   of     Civil    Procedure

(Rules(s)), "[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and


                                       4
the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). The record to be considered on a motion for summary

judgment may include "depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those       made   for   purposes   of   the   motion   only),    admissions,

interrogatory       answers,   or   other    materials."   Fed.   R.   Civ.   P.

56(c)(1)(A).3 An issue is genuine when the evidence is such that a

reasonable jury could return a verdict in favor of the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (quoting Hairston v. Gainesville Sun Publ'g Co., 9 F.3d

913, 919 (11th Cir. 1993)). "[A] mere scintilla of evidence in

support of the non-moving party's position is insufficient to

defeat a motion for summary judgment." Kesinger ex rel. Estate of




        3
       Rule 56 was revised in 2010 "to improve the procedures for
presenting and deciding summary-judgment motions." Rule 56 advisory
committee's note 2010 Amends.

              The standard for granting summary judgment
              remains unchanged. The language of subdivision
              (a) continues to require that there be no
              genuine dispute as to any material fact and
              that the movant be entitled to judgment as a
              matter of law. The amendments will not affect
              continuing development of the decisional law
              construing and applying these phrases.

Id. "[A]lthough the interpretations in the advisory committee['s]
notes are not binding, they are highly persuasive." Campbell v.
Shinseki, 546 F. App'x 874, 879 n.3 (11th Cir. 2013). Thus, case
law construing the former Rule 56 standard of review remains
viable.

                                         5
Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there

are no genuine issues of material fact to be determined at trial.

See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). "When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is

a genuine issue for trial." Jeffery v. Sarasota White Sox, Inc., 64

F.3d 590, 593–94 (11th Cir. 1995) (internal citations and quotation

marks omitted). Substantive law determines the materiality of

facts, and "[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment." Anderson, 477 U.S. at 248. In

determining whether summary judgment is appropriate, a court "must

view all evidence and make all reasonable inferences in favor of

the party opposing summary judgment." Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int'l, S.A. v.

Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                   IV. Summary of the Arguments

     In the Motion, Defendants assert that there are no genuine

issues of material fact, and therefore, the Court should grant


                                6
summary judgment in their favor. They state that Johnson fails to

state a claim against Defendant Anderson, see Motion at 10-15, and

that they are entitled to qualified immunity, see id. at 6-10.

Defendants   maintain   that    there   are   three   related   incidents

involving Johnson on the afternoon of December 28, 2016: (1)

McKinley's use of chemical agents; Bryant and Griffin's failure to

intervene; and McKinley, Bryant, and Griffin's punching and kicking

Johnson,4 see id. at 2-3; (2) Griffin's directive to four officers

to carry Johnson to a decontamination shower, and use of force to

subdue Johnson; see     id.    at 3; and, (3) Defendant Anderson's

authorization for a corrections officer's use of chemical agents

while Johnson was confined in a decontamination shower, see id. at

4.

     In his Response, Johnson asserts that he relies on his

declaration (Doc. 37), deposition (Def. Ex. I, Doc. 20-10 (P.

Depo.)), and medical records attached to his Complaint (Doc. 1 at

11-12) to show that there are genuine issues of material fact that

preclude summary judgment in Defendants' favor. See Response at 18-

19. He also asks the Court to strike Defendants' Motion because it

is "confusing" and includes false facts. Id. at 19. Additionally,

Johnson requests leave to amend his Complaint, see id. at 5, 24,

and reopen discovery, see id. at 5-8.



     4
       The Court will refer to these events as the laundry-room
incident.

                                    7
                           V. Analysis

             A. Eighth Amendment Use of Excessive Force
                      and Failure to Intervene

     Johnson asserts that Defendant McKinley sprayed him with

chemical agents and kicked and punched him on December 28, 2016, in

the HCI laundry room. See Complaint at 5. He avers that Defendants

Bryant and Griffin failed to stop McKinley's attack on Johnson and

joined McKinley in his assaultive efforts. See id. According to

Johnson, Defendant Anderson allowed his subordinate officers to use

excessive    force   against   Johnson,   and   thereafter   authorized

Johnson's transfer to another institution to thwart Johnson's

ability to identify the officers involved in the excessive force.

See id. With respect to the appropriate analysis in an excessive

use of force case, the Eleventh Circuit has explained.

            [O]ur core inquiry is "whether force was
            applied in a good-faith effort to maintain or
            restore   discipline,   or   maliciously   and
            sadistically to cause harm." Hudson v.
            McMillian, 503 U.S. 1, 112 S.Ct. 995, 999, 117
            L.Ed.2d 156 (1992). In determining whether
            force    was    applied     maliciously    and
            sadistically, we look to five factors: "(1)
            the extent of injury; (2) the need for
            application of force; (3) the relationship
            between that need and the amount of force
            used; (4) any efforts made to temper the
            severity of a forceful response; and (5) the
            extent of the threat to the safety of staff
            and inmates[, as reasonably perceived by the
            responsible officials on the basis of facts
            known to them]..." Campbell v. Sikes, 169 F.3d
            1353, 1375 (11th Cir. 1999) (quotations




                                   8
                 omitted).[5] However, "[t]he Eighth Amendment's
                 prohibition of cruel and unusual punishments
                 necessarily   excludes    from   constitutional
                 recognition de minimis uses of physical force,
                 provided that the use of force is not of a
                 sort repugnant to the conscience of mankind."
                 Hudson,   112   S.Ct.   at   1000   (quotations
                 omitted).

McKinney v. Sheriff, 520 F. App'x 903, 905 (11th Cir. 2013) (per

curiam). "When considering these factors, [courts] 'give a wide

range       of    deference    to   prison       officials   acting   to   preserve

discipline and security, including when considering decisions made

at the scene of a disturbance.'" Fennell v. Gilstrap, 559 F.3d

1212, 1217 (11th Cir. 2009) (per curiam) (quoting Cockrell v.

Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).

        "The Eighth Amendment's prohibition of cruel and unusual

punishments necessarily excludes from constitutional recognition de

minimis uses of physical force, provided that the use of force is

not of a sort repugnant to the conscience of mankind." Hudson v.

McMillian,        503   U.S.   1,   9-10   (1992)     (internal   quotations    and

citations omitted). Indeed, not "every malevolent touch by a prison

guard gives rise to a federal cause of action." Id. at 9 (citation

omitted). "While a lack of serious injury is relevant to the

inquiry, '[i]njury and force . . . are only imperfectly correlated

and it is the latter that ultimately counts.'" Smith v. Sec'y,

Dep't of Corr., 524 F. App'x 511, 513 (11th Cir. 2013) (per curiam)



        5
            See Whitley v. Albers, 475 U.S. 312, 321 (1986).

                                             9
(quoting Wilkins v. Gaddy, 559 U.S. 34, 38 (2010)). "A prisoner may

avoid summary judgment, 'only if the evidence viewed in the light

most   favorable   to   him   goes   beyond   a   mere   dispute   over   the

reasonableness of the force used and will support a reliable

inference of wantonness in the infliction of pain.'" Stallworth v.

Tyson, 578 F. App'x 948, 953 (11th Cir. 2014) (quoting Brown v.

Smith, 813 F.2d 1187, 1188 (11th Cir. 1987)).

       Moreover, "an officer can be liable for failing to intervene

when another officer uses excessive force." Priester v. City of

Riviera Beach, Fla., 208 F.3d 919, 924 (11th Cir. 2000); Ensley v.

Soper, 142 F.3d 1402, 1407–08 (11th Cir. 1998). This liability,

however, only arises when the officer is in a position to intervene

and fails to do so. See Keating v. City of Miami, 598 F.3d 753, 764

(11th Cir. 2010); see also Fils v. City of Aventura, 647 F.3d 1272,

1290 n.21 (11th Cir. 2011); Brown v. City of Huntsville, 608 F.3d

724, 740 n.25 (11th Cir. 2010) ("Because the relevant events

happened so quickly, the record does not reflect any point at which

[the officer] could have intervened to prevent [another officer's]

use of excessive force . . . .").

                    1. The Laundry Room Incident
                     Excessive Use of Force and
                       Failure to Intervene

       According to Johnson, Defendant McKinley unjustly sprayed him

with chemical agents, Defendants Bryant and Griffin failed to stop

McKinley's excessive use of force, and the three Defendants punched


                                     10
and kicked Johnson. See Complaint at 5. In an Incident Report,

Defendant McKinley provided the following narrative, in pertinent

part:

            On December 28, 2016 at approximately 4:03 PM,
            while assigned as the E-Dormitory Housing
            Supervisor, Officer Ray Bryant and I were
            present near the Laundry Room entrance door on
            Wing Two in E-Dormitory with Inmate JOHNSON,
            Gregory DC#W08280, who had become disruptive
            during the commencement of the afternoon
            count.[6] While counseling with inmate JOHNSON
            he became argumentative and began yelling
            obscenities towards me, shouting "F[-]ck You!
            You bout to get some Rec!"[7] I gave inmate
            JOHNSON multiple orders to cease his actions,
            as I simultaneously retrieved my assigned OC
            Chemical Agent Canister[.] Inmate JOHNSON then
            began rushing towards me with clenched fists,
            and it then became necessary to reactively
            utilize my assigned Sabre Red OC (Oleoresin
            Capsicum) MK-4 High Volume Streamer, AX# 10-4,
            and administer a continuous stream of chemical
            agent to the upper torso and facial area of
            inmate JOHNSON, in an attempt to gain
            compliance from inmate JOHNSON and cease his
            attack. Inmate JOHNSON continued his attack,
            yelling obscenities and striking me in the
            face. At that time I exhausted my Chemical
            Agent[s] Canister and then assumed a defensive
            stance and struck inmate JOHNSON in the face
            and upper torso, with a clenched fist, in
            order to defend myself and cease Inmate
            JOHNSON from striking me. Officer Ray Bryant


        6
       Defendants submitted a two-minute fixed-wing video of HCI's
E dormitory on December 28, 2016, at 4:02 p.m. See Def. Ex. E
(sealed). The video captures two corrections officers conducting
the afternoon count. According to the video, Johnson, who occupied
the third bed on the right-side of the room, put his shoes on,
followed the two officers who had finished the count, and left the
area.
        7
       According to Johnson, "rec" is "a term used to challenge
someone to fight." Johnson Decl. at 4; see Complaint at 7.

                                 11
          was present and obtained a hold to inmate
          JOHNSON'S upper torso, as I obtained a hold to
          inmate JOHNSON'S extremities[.] I then with
          the assistance of Officer Bryant forced inmate
          JOHNSON to the floor and utilized knee spikes
          to    distract    inmate   JOHNSON    from   his
          resistance. Officer Bryant and I were able to
          maneuver inmate JOHNSON chest down on the
          floor, and utilize the floor to immobilize
          inmate JOHNSON'S upper torso and apply wrist
          restraints. Officer Benjamin Roman was present
          in the dormitory and arrived on scene.[8]
          Officer Roman initiated the Incident Command
          System (ICS) utilizing his assigned hand held
          radio    and   requested   the   assistance   of
          additional security staff. Officer Bryant and
          I then continued utilizing the floor to
          immobol[ize] inmate JOHNSON until additional
          security    staff   arrived   on   scene.   When
          additional security staff arrived, they
          obtained a hold to inmate JOHNSON[,] applied
          leg restraints[,] and inmate JOHNSON was
          assisted to a standing position. At that
          time[,] all force ceased by me. Inmate JOHNSON
          immediately refused to walk and lowered
          himself back to the floor. The responding
          additional security staff members then lifted
          inmate JOHNSON utilizing a chest up four man
          carry and transported inmate JOHNSON from the
          dormitory without further incident. I am
          trained in the use of Chemical Agents as
          reflected on my Weapons Card.

Def. Ex. B, Incident Report, Doc. 20-3 at 5-6. McKinley wrote DRs

against Johnson for disobeying an order and attempted battery on a

corrections   officer,   and   Johnson   was   found   guilty   of   both

infractions. See Def. Exs. F, Doc. 20-7 at 2-3; G, Doc. 20-8 at 2-

3. Defendant Bryant provided a similar factual account of what had

transpired in the laundry room.


     8
       See Def. Ex. B, Incident Report, Doc. 20-3 at 20 (Officer
Roman's narrative).

                                  12
             On December 28, 2016 at approximately 4:03 pm,
             while assigned as the Internal Security
             Officer, I was present in E-Dormitory Wing Two
             near the Laundry Room door when Inmate
             JOHNSON, Gregory DC#W08280 began striking
             Sergeant Morgan McKinley in the face and upper
             torso. I assisted Sergeant McKinley by
             obtaining a hold to inmate JOHNSON's upper
             torso and with the assistance of Sergeant
             McKinley we forced inmate JOHNSON to the
             floor. Sergeant McKinley obtained a hold to
             inmate JOHNSON's left upper extremity as he
             continued to attempt to strike staff present.
             I attempted to obtain a hold to inmate
             JOHNSON's right upper extremity when he struck
             me with a clenched fist on the side of my
             face. I obtained a hold to inmate JOHNSON's
             arm as Sergeant McKinley utilized knee spikes
             as a distraction tactic, in order to roll
             inmate JOHNSON face down [o]n the floor so
             wrist restraints could be applied. Sergeant
             McKinley and I were able to maneuver inmate
             JOHNSON chest down on the floor and place him
             in wrist restraints. I then utilized the floor
             to immobilize inmate JOHNSON until additional
             security staff arrived. At that time all force
             ceased by me.

Id. at 17.

     In   support    of   Defendants'   Motion,    McKinley    and Bryant

submitted similar declarations as to what occurred with Johnson in

the laundry room. See Def. Supp. Exs. A, Doc. 27-1, Declaration of

Morgan McKinley (McKinley Decl.); B, Doc. 27-2, Declaration of Ray

Bryant    (Bryant    Decl.).   Additionally,      Griffin     provided   a

declaration, stating in pertinent part:

             On December 28, 2016 I was working as the
             Shift Supervisor at Hamilton Correctional
             Institution, Annex. At around 4:00 PM I
             received a radio call about an attack on
             officers by an inmate, and a use of force
             which occurred in response to the attack. Upon

                                   13
          receipt of the radio call, I responded to the
          scene. I determined that chemical agents and
          physical force had to spontaneously be used
          against Plaintiff by Sergeant Morgan McKinley
          and Officer Ray Bryant. The Plaintiff did not
          appear to have any injuries. However, Sergeant
          McKinley appeared to have injuries to his head
          and facial area. I then had Sergeant McKinley
          and Officer Bryant report to medical for
          medical assessment.

Def. Ex. C, Doc. 20-4, Declaration of Isiah Griffin (Griffin Decl.)

at 2. According to McKinley and Bryant's declarations, McKinley had

minor injuries (swelling on the top of his head and a swollen left

eye), see McKinley Decl. at 3,9 and Bryant had no injuries, see

Bryant Decl. at 2.

     In a declaration opposing Defendants' summary judgment motion,

Johnson describes the incident as follows:

               During count[,] I spoke[] to Sergeant
          McKinley attempting to declare a psychological
          emergency. He advised me to hold on until he
          finish[ed] counting to speak to him.

               Sergeant McKinley returned, walked me to
          the laundry room, and said it look[s] like you
          want some rec. . . .

               I urgently told him I am declaring a
          psychological emergency[.] I don't want to
          fight.

               Sergeant McKinley had two officer[s][10]
          already in the laundry room awaiting and


     9
       See Def. Ex. B, Doc. 20-3, Diagram of Injury for Morgan
McKinley, at 30.
     10
        According to Johnson, he has not identified a "third
officer" who was allegedly present with Defendants McKinley and
Bryant in the laundry room. Johnson Decl. at 5 n.1; P. Depo. at 25.

                                14
          ordered them to call back up before coming
          towards me while preparing to fight (took off
          his shades and hat[] and reach[ed] for his
          canister on his belt) rushed me once he
          sprayed me hitting me in the eyes.

               To show submission[,] I was on my knees
          with my hands up trying to plead with him. He
          answered my pleadings with gas[] strikes[,]
          punches[,] and kicks with the other officers
          beating on me too while I was blinded.

               This onslaught continued even after
          several officers arrived who got in on the
          beating. I felt multiple boots[,] fist
          blows[,] twisting of my extremities in effort
          to break them.

               While on the floor, Sergeant McKinley
          [was] on top of me hit[t]ing while jeering
          [and] repeating the ph[r]ase on my tattoo. I
          snatched my limbs back[,] put them close into
          my body[,] and my hands behind my back to show
          I am not fighting back or resisting but they
          continued [and] tried to break limbs and
          strike me while theatrically yel[ling] out
          "stop resisting, stop resisting."

               I was get[t]ing hit with a weapon[,]
          either the chemical agents canister or radio
          from the sound of it and eventually I passed
          out.

Johnson Decl. at 4-5 (footnote omitted). In his deposition, Johnson

provided a similar account of what had transpired in the laundry

room with Defendants McKinley, Bryant, and Griffin. See P. Depo. at

12-29.

     Upon review of the record, Defendants' Motion is due to be

denied. At a minimum, the record before the Court reflects genuine

issues of material fact as to whether Defendants McKinley, Bryant,

and Griffin used an excessive amount of force upon Johnson, and

                                15
whether Bryant and Griffin failed to intervene to stop McKinley's

use of excessive force. While Johnson and Defendants McKinley,

Bryant, and Griffin agree that McKinley and Bryant used force, the

parties present markedly different accounts regarding whether

McKinley and Bryant used force in a good-faith effort to maintain

or restore discipline, or applied it maliciously and sadistically

to cause harm. Johnson asserts that Defendants McKinley, Bryant,

and Griffin's alleged assaultive behavior was unnecessary and

excessive,    and   involved   kicking,   punching,   and   hitting   while

Johnson was not resisting. In contrast, Defendants McKinley and

Bryant maintain that they used only necessary force to restore

order, bring Johnson into compliance with verbal orders, and cease

Johnson's combative behavior. Defendant Griffin maintains that he

arrived on the scene after McKinley and Bryant had subdued Johnson.

See Griffin Decl.

     The United States Supreme Court has acknowledged that the

extent of the injury is a factor that may provide some evidence of

the amount of force applied and whether the use of force was

necessary under the specified circumstances.

                 This is not to say that the "absence of
            serious injury" is irrelevant to the Eighth
            Amendment inquiry. Id. at 7, 112 S.Ct. 995.[11]
            "[T]he extent of injury suffered by an inmate
            is one factor that may suggest 'whether the
            use of force could plausibly have been thought
            necessary'   in   a   particular   situation."


     11
          Hudson, 503 U.S. 1.

                                    16
             Ibid.(quoting Whitley, 475 U.S. at 321, 106
             S.Ct. 1078). The extent of injury may also
             provide some indication of the amount of force
             applied. . . .

                  Injury and force, however, are only
             imperfectly correlated, and it is the latter
             that ultimately counts. . . .

Wilkins v. Gaddy, 559 U.S. 34, 37-38 (2010) (per curiam). However,

a court ultimately should decide an excessive force claim based on

the nature of the force used rather than the extent of the injury.

Id. at 38.

     Johnson maintains that Suwannee Correctional Institution (SCI)

medical   personnel     documented   his   injuries    the   following   day

(December 29). See Response at 18 (citing P. Ex., Emergency Room

Record and Diagram of Injury, Doc. 1 at 11-12). The Emergency Room

Record    lists   the   following    injuries:   (1)   right-side   facial

swelling; (2) 4.5 centimeter abrasion to the right of his midline

scalp; (3) left-side neck swelling; (4) right wrist abrasions; (5)

left wrist abrasions; (6) mild swelling and tenderness to his right

inner knee; (7) red, swollen right large toe with swelling two

inches above the toe; (8) two small left shoulder abrasions, each

measuring 1 centimeter; and (9) a right shoulder "rub abrasion,"

measuring about 3 centimeters. P. Ex., Doc. 1 at 12. The SCI

Diagram of Injury states that Johnson could not stand on his right

leg due to a tender, swollen knee, "but [there was] no deformity to

indicate a broken bone or joint dislocation. . . ." Id. At

deposition, Johnson stated that his "major injuries" as a result of

                                     17
the December 28th incidents were his displaced jaw and broken toe.

P.   Depo.      at   43.   He    acknowledged       that   SCI    medical   personnel

accurately documented his injuries on the December 29th Diagram of

Injury. See id. at 46.

      Here, the parties offer significantly different accounts of

Defendant McKinley's use of force, the motivation for McKinley's

decision to spray Johnson with chemical agents and force Johnson to

the ground, and the involvement and motivations of Bryant and

Griffin. On this record, the Court finds that there remain genuine

issues     of    material       fact   with    respect     to    Plaintiff's   Eighth

Amendment       claims     relating     to    the   December      28th   laundry-room

incident against Defendants McKinley, Bryant, and Griffin. As such,

Defendants' Motion is due to be denied.12

                2. Use of Force During the Four-Man Escort

      According to Johnson, corrections officers placed hand and leg

restraints on him, and carried him to the first decontamination

shower. See Complaint at 7. In a declaration, Defendant Griffin

describes what transpired after the chemical spraying in the

laundry room.



      12
       "[B]ecause liability can be imposed upon prison guards who
are present at the scene and who are in a position to intervene but
fail to take reasonable steps to stop excessive force by other
guards," see Clark v. Argutto, 221 F. App'x 819, 826 (11th Cir.
2007), and since Johnson's Eighth Amendment failure to intervene
claims against Bryant and Griffin are closely intertwined with his
excessive use of force claim against McKinley, the summary judgment
Motion will be denied as to the failure to intervene claims.

                                              18
           After Sergeant McKinley and Officer Bryant
           left the area, myself, and Sergeants Benjamin
           Griffith, John Clark, Edgar Soules, and John
           Buda attempted to escort Plaintiff for a
           decontamination shower. However, Plaintiff
           refused to get up and walk, so I had the
           Sergeants pick him up and carry him,
           necessitating an additional use of force
           against Plaintiff. Eventually a wheelchair
           arrived, and I had Plaintiff placed in the
           wheelchair for transport so that the officers
           no longer needed to carry him. During the
           escort, Plaintiff continued to be combative
           and attempted to break free of the officers'
           grasp and bite and spit on officers. Based on
           Plaintiff's behavior, a spit shield was placed
           on Plaintiff. At around 4:17 PM[,] Plaintiff
           arrived at a shower cell for a decontamination
           shower.

Griffin Decl. at 1 (emphasis added). Sergeants Griffith, Clark,

Soules,   and   Buda   (the   escorting   officers)   provided   similar

accounts. See Def. Ex. B, Doc. 20-3 at 9, 12, 18, 19 (stating they

participated in a "four man carry" of Johnson with each holding one

of Johnson's extremities). In response, Johnson asserts that he was

not combative during the escort, but instead was defenseless as the

four officers "hog-tied" him, and carried him to a decontamination

shower. Response at 13. In his declaration, Johnson states, in

pertinent part:

           I regain[ed] consciousness hog-tied [and] four
           men carried [me] outside [b]linded from the
           chemical agents in my eyes and coughing from
           swallow[ing] some[.] [T]he officers yelled
           he's spit[t]ing [and] forcefully dropped me[,]
           gassed me[,] str[uck] me until I lost
           consciousness again.




                                   19
Johnson Decl. at 5. At deposition, Johnson stated that the officers

placed a spit shield on him, and "knocked" him out again. P. Depo.

at 30. He had "no idea" how the officers knocked him out because he

could not see anything due to the chemical agents that McKinley had

applied in the laundry room. Id. It appears that, for the most

part,     Johnson's     use-of-force     assertions   are    against    "the

transporting officers" who are not named as Defendants. Response at

13; see P. Depo. at 30; Johnson Decl. at 5. Nevertheless, Johnson

complains that Defendant Griffin "was present in the laundry room"

and kicked him in the mid-section. Complaint at 5.

        Again, the parties offer significantly different accounts of

Defendant Griffin's participation in transporting Johnson from the

laundry room to the decontamination shower. On this record, the

Court finds that there remain genuine issues of material fact with

respect to Plaintiff's Eighth Amendment excessive-use-of-force

claim (relating to the transportation of Johnson from the laundry

room to the decontamination shower) against Defendant Griffin. As

such, Defendants' Motion is due to be denied.

        3. Chemical Spraying at the First Decontamination Shower

        Johnson asserts that he was "constantly" sprayed with chemical

agents" while confined in the first decontamination shower on

December 28, 2016. See Complaint at 8. In an Incident Report,

Defendant     Griffin    described     what   transpired    after   officers




                                       20
transported Johnson to the H-Dormitory confinement housing unit and

placed him in the wing-one, number-one decontamination shower.

          Inmate JOHNSON, at approximately 4:17 PM
          complied with orders given and began his
          decontamination shower. At approximately 4:22
          PM Inmate JOHNSON then began yelling in the
          shower cell attempting to incite other inmates
          on   the    Confinement     Wing   creating    a
          disturbance.    Warden    Tony   Anderson    was
          contacted and authorized the use of Chemical
          Agents to quell inmate JOHNSON's disturbance
          and physical resistance to lawful commands.
          The use of OC [(Oleoresin Capsicum (pepper
          spray))] chemical agents was necessitated and
          consisted of two applications of OC Chemical
          agent[s] and one subsequent application of CS
          [(Orthochlorbenzal        Malononitrile       or
          (Orthochlorobenzylidene        Malononitrile)]
          Chemical agent in the form of Three (03) One
          (01) second bursts, administered by Officer
          David Noles.[13] At approximately 4:45 PM,
          prior to the application of Organized Chemical
          Force, RN Albert Booth was contacted and
          attempted to utilize CIT (Crisis Intervention
          Technique), due to inmate JOHNSON'S S-3 Mental
          Health Grade, without result. Following the
          administration of CS Chemical Agent, inmate
          JOHNSON complied with orders given and was
          removed from the Decontamination shower on
          Wing One (01) of H-Dormitory and escorted by
          uninvolved security staff suited in Cell
          Extraction equipment, to the Wing Three (03)
          decontamination shower. The cell extraction
          equipment was utilized to reduce the risk of
          injury to staff present, in the event that
          inmate JOHNSON should resume his combative
          behavior.    Inmate     JOHNSON    received    a
          decontamination shower and ultimately received
          a post use of force medical assessment,
          completed by RN Albert Booth, with no injuries
          noted, see attached DC4-708, Diagram of
          Injury,    and    DC4-701C,    Emergency    Room


     13
       Officer David Noles provided a similar account. See Def. Ex.
B, Doc. 20-3 at 11.

                                21
          Record.[14]

Def. Ex. B, Doc. 20-3 at 6; see Griffin Decl. at 1-2.

     Defendants submitted the hand-held video, Def. Ex. D (sealed),

and the fixed-wing video, Def. Ex. E (sealed), that captured what

transpired while Johnson was in the first decontamination shower

from approximately 4:15 p.m. until 5:27 p.m. Johnson acknowledges

that the hand-held video recorded what had transpired. See P. Depo.

at 34. The video evidence shows that Johnson was noncompliant with

lawful commands, and therefore, a corrections officer sprayed him

with chemical agents at approximately 4:47, 4:54, and 5:15 p.m. See

Def. Exs. B, Doc. 20-3 at 3; D. The Use of Force Report states that

Johnson "became physically resistant to lawful commands and began

to incite other inmates in the dormitory resulting in the use of

Organized Chemical [(OC)] Force." Def. Ex. B, Doc. 20-3 at 3.

Johnson refused to get dressed, submit to handcuffs, and cease his

yelling. See Def. Ex. D. Defendant Griffin and other officers

periodically peered through the decontamination shower cell door to

check on Johnson's progress, counsel him about noncompliance, and

advise him to follow orders. See id.

     At 4:32 p.m., when Defendant Griffin gave Johnson a "final

order" to get dressed, stand up, and submit to handcuffs, Johnson

complied. See id. Nevertheless, Johnson shouted to other inmates



     14
       See Def. Ex. B, Doc. 20-3 at 27-28, Emergency Room Record
and Diagram of Injury, dated December 28, 2016, at 4:50 p.m.

                                22
for help, and refused to quiet down. See id. At 4:45 p.m., Nurse

Booth approached the cell front and attempted to counsel Johnson,

but Booth's efforts were unsuccessful. See id. Defendant Griffin

directed an officer to turn off the fan, so the hand-held camera

footage could capture the sounds of the chemical-spray bursts. See

id. At 4:47 p.m., an officer sprayed Johnson through the cell flap

with three bursts. See id. Johnson began yelling to other inmates

again. See id. At 4:54 p.m., the same officer approached the cell

front and sprayed Johnson through the cell flap with three chemical

bursts. See id. Johnson stood up, showered, and continued shouting

to other inmates. See id. Later, he sat down on the floor, and

refused to stand up when the officers directed him to do so. See

id. At 5:02 p.m., when Johnson lowered himself to a sitting

position and attempted to stand, he lost his footing, fell and

struck the top of his head on the lower part of the shower cell

door. See Def. Exs. B, Doc. 20-3 at 6; D. Officers brought Johnson

dry clothes, and gave him a "last chance" to stand up for an escort

to the nurse. See Def. Ex. D. At 5:15 p.m., an officer sprayed

Johnson with chemical agents. See id. Johnson refused to put on his

dry clothes for the escort. See id.

     Defendant Griffin called for a cell extraction team to remove

Johnson from the decontamination cell. See id. The team, however,

did not have to enter the cell because Johnson had ceased his

disorderly behavior. See id. Johnson walked backwards out of the


                                23
cell and knelt down, as the team members placed leg restraints on

him. See id. In the Incident Report, Griffin explained that the

extraction team was used "to reduce the risk of injury to staff

present" if Johnson resumed his combative behavior. Def. Ex. B,

Doc. 20-3 at 6; see Griffin Decl. at 1-2. The extraction team

escorted Johnson to a decontamination shower on wing three without

any incident. See Def. Ex. D. At 5:35 p.m., Johnson took off his

clothes and showered. See id. The extraction team escorted Johnson

to the medical department for an examination. See id. At 6:01 p.m.,

officers placed Johnson in a holding cell to await his transfer to

SCI. See id. Officers removed Johnson from the holding cell at

6:12, and placed him in a van for transportation to SCI at 6:15

p.m. See id.

     Officer Patrick D. Stone, the hand-held camera operator, wrote

a DR against Johnson for inciting or attempting to incite riots.

See Def. Ex. H, Doc. 20-9 at 2-3. Officer Stone provided the

following facts to support the DR.

          Inmate Johnson, Gregory DC #W08280 is being
          charged with a violation of Chapter 33-601.314
          F.A.C. Rules of Prohibited Conduct[] for (2-2)
          inciting or attempting to incite riots,
          strikes, mutinous acts, or disturbances -
          conveying   an   inflammatory,   riotous,   or
          mutinous communication by word of mouth, in
          writing or by sign, symbol, or gesture. On
          December 28, 2016 at approximately 4:20 PM, I
          was assigned as camera operator for inmate
          Joh[n]son, Gregory DC #W08208 post use of
          force filming. During the filming process, I
          heard inmate Johnson yelling on the wing in
          [an] attempt to gain the attention of other

                                24
          inmates on the wing[.] "All bloods rise up
          with me."[15] "Stand the f[-]ck up." Inmate
          Johnson was order[ed] to cease his action to
          which inmate Johnson reluctantly complied. The
          shift supervisor was notified and authorized
          this report. Inmate Johnson will remain in
          administrative confinement pending disposition
          of this report for (2-2) inciting or
          attempting to incite riots . . . .

See id. at 2.

     The video evidence is reliable, and provides a chronology of

how the incident unfolded. The video does not show Defendant

Griffin or any extraction team members using excessive force upon

Johnson. Nor, does it show any unjustified chemical spraying.

Rather, it depicts Johnson as an unruly and noncompliant inmate who

was calling out for help from other inmates, and attempting to

incite other inmates. It also shows Defendant Griffin as he

monitored the decontamination cell front. Periodically, in an

orderly fashion, Griffin announced the progression of events in

front of the camera. Notably, Defendants McKinley, Bryant, and

Anderson were not present during any of the chemical spraying.

Moreover, the extraction team never entered the decontamination

shower cell. Instead, Johnson walked backwards out of the cell, and

knelt down while the extraction team members placed leg restraints

on him without incident. Such an organized and planned cell exit




     15
       At deposition, Johnson stated that he is a member of the
Bloods, a prison gang. See P. Depo. at 48. He said that the video
captured what he said. See id.

                                25
was necessary since Johnson had resisted lawful orders to submit to

restraints.

     Given the evidence submitted by Defendants, the Court finds

they have met their initial burden of showing, by reference to

Griffin's declaration, the use of force report, and video evidence,

that appropriate and minimal force (three applications of chemical

agents) was used against Johnson. Thus, Johnson is required to

present evidence to show that there is a genuine issue for trial;

he has not done so. If this case were to proceed to trial, Johnson

would have only his testimony to support his claims. He has not

presented     any   refutation   of    the   Defendants'   evidence.   He

acknowledges that the hand-held video recorded what transpired.

All the exhibits submitted by Defendants support their position

that the chemical spraying was necessary, and only minimal force

was used.

     Notwithstanding the ease with which a prisoner can make an

excessive force claim, in many excessive force cases the competing

testimony of the prisoner and the correctional officers can be

enough to defeat summary judgment. However, both the Supreme Court

and the Eleventh Circuit have recognized that summary judgment is

appropriate in certain scenarios even if there are conflicting

versions of events.

            [W]hen "opposing parties tell two different
            stories,   one   of   which  is   blatantly
            contradicted by the record, so that no
            reasonable jury could believe it," a court

                                      26
            should not adopt the contradicted version for
            purposes of ruling on a motion for summary
            judgment. Scott, 550 U.S. at 380[16] . . . .
            This is so because when the non-movant's
            assertion is "so utterly discredited" by the
            record, no "genuine" dispute of material fact
            exists sufficient to prompt an inference on
            behalf of the non-movant. Id.

Singletary v. Vargas, 804 F.3d 1174, 1183 (11th Cir. 2015); see

Perez v. Suszczynski, 809 F.3d 1213, 1221 (11th Cir. 2016) ("[W]hen

opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment."

(quotations and citation omitted)).

     Here, given the strong and consistent statements of the

corrections officers, see Griffin Decl; Def. Ex. B, and the video

evidence, see Def. Exs. D; E, showing that neither Defendant

Griffin nor the extraction team used force upon Johnson, that

neither Defendant McKinley nor Defendant Bryant were present during

the incident, and that the corrections officer sprayed Johnson in

an attempt to bring him into compliance with lawful commands, and

the lack of corroborating evidence to support Johnson's claim, this

is the type of case envisioned by the Supreme Court in Scott, 550

U.S. 372, as to which summary judgment is appropriate. In light of

the evidence presented by Defendants and Johnson's failure to



     16
          Scott v. Harris, 550 U.S. 372 (2007).

                                  27
provide any evidence other than his own uncorroborated version, no

reasonable jury could find for Johnson under these circumstances

surrounding    the   chemical   spraying.   See   generally   Goodman    v.

Kimbrough, 718 F.3d 1325, 1332 (11th Cir. 2013) (recognizing that

"to defeat a motion for summary judgment, [the plaintiff] must

adduce specific evidence from which a jury could reasonably find in

his favor; [t]he mere existence of a scintilla of evidence in

support of [his] position will be insufficient" (quotations and

citation omitted)). As such, Defendants' Motion is due to be

granted as to Johnson's Eighth Amendment claims relating to the

December 28th chemical spraying at the decontamination shower cell

against Defendants McKinley, Bryant, and Griffin.

                      4. Defendant Tony Anderson

     Johnson   asserts   that   HCI    Warden   Anderson   authorized   his

subordinate officers to use excessive force on him. See Complaint

at 5. Defendant Anderson maintains that Johnson fails to state a

claim against him. See Motion at 10-15. In response, Johnson

acknowledges that Defendant Anderson was not personally present

during the incidents. See P. Depo. at 49. The Eleventh Circuit

Court of Appeals has instructed:

          "Supervisory officials are not liable under
          section 1983 on the basis of respondeat
          superior or vicarious liability." Belcher v.
          City of Foley, Ala., 30 F.3d 1390, 1396 (11th
          Cir. 1994) (internal quotation marks and
          citation omitted). "The standard by which a
          supervisor is held liable in her individual
          capacity for the actions of a subordinate is

                                      28
                extremely rigorous." Gonzalez, 325 F.3d at
                1234 (internal quotation marks and citation
                omitted).[17] "Supervisory liability occurs
                either   when   the   supervisor    personally
                participates in the alleged constitutional
                violation or when there is a causal connection
                between actions of the supervising official
                and the alleged constitutional deprivation."
                Brown v. Crawford, 906 F.2d 667, 671 (11th
                Cir. 1990).

                     "The necessary causal connection can be
                established 'when a history of widespread
                abuse puts the responsible supervisor on
                notice of the need to correct the alleged
                deprivation, and he fails to do so.'" Cottone,
                326 F.3d at 1360 (citation omitted).[18] "The
                deprivations that constitute widespread abuse
                sufficient to notify the supervising official
                must be obvious, flagrant, rampant and of
                continued duration, rather than isolated
                occurrences." Brown, 906 F.2d at 671. A
                plaintiff can also establish the necessary
                causal connection by showing "facts which
                support an inference that the supervisor
                directed the subordinates to act unlawfully or
                knew   that   the   subordinates   would   act
                unlawfully and failed to stop them from doing
                so," Gonzalez, 325 F.3d at 1235, or that a
                supervisor's "custom or policy . . . resulted
                in deliberate indifference to constitutional
                rights," Rivas v. Freeman, 940 F.2d 1491, 1495
                (11th Cir. 1991).

Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on

other grounds as recognized by Randall v. Scott, 610 F.3d 701, 709

(11th        Cir.   2010)   (rejecting   the   application   of   a   heightened

pleading standard for § 1983 cases involving qualified immunity));




        17
             Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).
        18
             Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).

                                         29
see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047-48 (11th

Cir. 2014). In sum,

            To state a claim against a supervisory
            defendant, the plaintiff must allege (1) the
            supervisor's personal involvement in the
            violation of his constitutional rights,[19] (2)
            the existence of a custom or policy that
            resulted in deliberate indifference to the
            plaintiff's constitutional rights,[20] (3)
            facts supporting an inference that the
            supervisor directed the unlawful action or
            knowingly failed to prevent it,[21] or (4) a
            history of widespread abuse that put the
            supervisor on notice of an alleged deprivation
            that he then failed to correct. See id. at
            1328–29 (listing factors in context of summary
            judgment).[22] A supervisor cannot be held
            liable under § 1983 for mere negligence in the
            training or supervision of his employees.
            Greason v. Kemp, 891 F.2d 829, 836–37 (11th
            Cir. 1990).

Barr v. Gee, 437 F. App'x 865, 875 (11th Cir. 2011) (per curiam).

At deposition, Johnson stated that Anderson was responsible for the


     19
       See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir.
2007) ("Causation, of course, can be shown by personal
participation in the constitutional violation.").
     20
       See Goebert, 510 F.3d at 1332 ("Our decisions establish that
supervisory liability for deliberate indifference based on the
implementation of a facially constitutional policy requires the
plaintiff to show that the defendant had actual or constructive
notice of a flagrant, persistent pattern of violations.").
     21
       See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008)
("Douglas's complaint alleges that his family informed [Assistant
Warden] Yates of ongoing misconduct by Yates's subordinates and
Yates failed to stop the misconduct. These allegations allow a
reasonable inference that Yates knew that the subordinates would
continue to engage in unconstitutional misconduct but failed to
stop them from doing so.").
     22
          West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).

                                  30
violations due to his position as the Warden. See P. Depo. at 51.

Thus, to the extent Johnson seeks to impose liability on Defendant

Anderson on the basis of respondeat superior, Defendants' Motion is

due to granted. Insofar as Johnson seeks to hold Defendant Anderson

responsible for Defendants McKinley, Bryant, and Griffin's actions,

the Court finds that Johnson fails to point to any evidence

suggesting that Anderson was personally involved in, or otherwise

causally connected to, the alleged violations of his federal

statutory or constitutional rights. See Complaint at 5; P. Depo. at

49-54. As such, Defendants' Motion is due to be granted as to

Johnson's Eighth Amendment claim against Defendant Anderson.

     Next, Johnson asserts that Defendant Anderson deprived him of

his right to due process of law when he transferred Johnson to SCI.

See Complaint at 5. He states that the same-day transfer thwarted

his ability to identify the officers involved in the excessive use

of force. See id. Defendants maintain that "the most likely reason"

Johnson was transferred was because he had been involved in a

physical altercation with McKinley that resulted in injuries, not

to deprive Johnson of any due process. See Motion at 14-15 (citing

Def. Ex. B, Doc. 20-3 at 29-30 (documenting McKinley's injuries)).

Defendant McKinley wrote two DRs, and Officer Stone wrote a DR due

to Johnson's noncompliant behavior that afternoon. See Def. Exs. F;

G; H. Notably, "an inmate has no justifiable expectation that he

will be incarcerated in any particular prison within a State[.]"


                                31
Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (footnote omitted);

see also Barfield v. Brierton, 883 F.2d 923, 936 (11th Cir. 1989)

(citing Meachum v. Fano, 427 U.S. 215 (1976)) (stating "inmates

usually possess no constitutional right to be housed at one prison

over another"). In light of the foregoing, Defendants' Motion is

due to be granted as to Johnson's due process claim against

Defendant Anderson.

                      B. Plaintiff's Request to Amend

      Johnson seeks leave to amend his Complaint. See Motion for

Leave to Amend (Motion to Amend; Doc. 36). He asserts that he has

learned the identity of additional individuals that he was unable

to identify until Defendants submitted their summary judgment

exhibits. See Motion to Amend at 1. Johnson states that he wants to

add   all   involved     officers,   bystanders,    and   supervisors    as

Defendants. See Response at 24. He lists the following additional

individuals that he seeks to hold responsible for violation of his

federal constitutional rights: Major Jerry Shuler, Sergeant Zachary

Smith, Sergeant Edgar Soules, Sergeant John Buda, Sergeant Edward

Jussely,    Officer    Wayne   Haley,   Officer   Linda   Mercer,   Officer

Benjamin Roman, Officer David Noles, Officer Christopher Adams,

Officer Patrick D. Stone, Officer John Clark, and Registered Nurse

Albert Booth. See id. He also wants to amend "so he can properly

raise his claim against defendant Tony Anderson." See id. at 5.

Additionally, he states that he wants to reopen discovery so that


                                     32
he can identify the third officer who was involved in the "initial

use of force with Bryant and McKinley." See Motion to Amend at 2.

Defendants oppose Johnson's request to amend. See Response to

Motion for Additional Discovery and Motion for Leave to Amend (Def.

Response; Doc. 39). They maintain that they would be substantially

prejudiced if the Court permitted Johnson to amend at this late

stage of the proceedings, especially when Johnson failed to engage

in timely discovery and was notified at his deposition that the

time for discovery had ended. See Def. Response at 3-4. They state

that Johnson fails to identify what claims he intends to bring

against the individuals he seeks to add as Defendants. See id. at

4.

     Rule 15(a)(1), Federal Rules of Civil Procedure, establishes

that "[a] party may amend [the party's] pleading once as a matter

of course within" a certain time frame. Thereafter, a party may

amend its pleadings only upon leave of court or by obtaining

written consent of the opposing party. See Rule 15(a)(2). The rule

provides that "[t]he court should freely give leave when justice so

requires." Id. As a result, "[t]here must be a substantial reason

to deny a motion to amend." Laurie v. Ala. Ct. of Crim. App., 256

F.3d 1266, 1274 (11th Cir. 2001) (per curiam) (citation omitted).

Substantial reasons justifying a court's denial of a request for

leave to amend include "undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by


                                33
amendments previously allowed, undue prejudice to the opposing

party   by   virtue   of   allowance    of   the   amendment,   futility   of

amendment, etc. . . ." Foman v. Davis, 371 U.S. 178, 182 (1962);

see also Maynard v. Bd. of Regents of Div. of Univ. of Fla. Dep't

of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1287 (11th Cir.

2003). In order to deny leave to amend, the Court must identify a

"justifying reason." Foman, 371 U.S. at 182.

     Preliminarily, the Court notes that a request for affirmative

relief, such as a request for leave to amend a pleading, is not

properly made when simply included in a response to a motion. See

Fed. R. Civ. P. 7(b); see also Rosenberg v. Gould, 554 F.3d 962,

965 (11th Cir. 2009) ("Where a request for leave to file an amended

complaint simply is imbedded within an opposition memorandum, the

issue has not been raised properly.") (quoting Posner v. Essex Ins.

Co., 178 F.3d 1209, 1222 (11th Cir. 1999)). Thus, Johnson's request

for leave to amend included in his summary judgment response, see

Response (Doc. 38) at 24, is improper. The Court will not entertain

Johnson's request for relief included in his Response.

     Next, Johnson's Motion to Amend (Doc. 36) is due to be denied

for failure to comply with Local Rules 3.01(a) and 3.01(g), United

States District Court, Middle District of Florida (Local Rule(s)).

Local Rule 3.01(a) requires a memorandum of legal authority in

support of a request from the Court. See Local Rule 3.01(a). Local

Rule 3.01(g) requires certification that the moving party has


                                       34
conferred with opposing counsel in a good faith effort to resolve

the issue raised by the motion and advising the Court whether

opposing counsel agrees to the relief requested. See Local Rule

3.01(g). In addition to these deficiencies under the Local Rules,

the Motion to Amend also fails to satisfy the requirement that "[a]

motion for leave to amend should either set forth the substance of

the proposed amendment or attach a copy of the proposed amendment."

Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

McGinley v. Fla. Dep't of Highway Safety & Motor Vehicles, 438 F.

App'x 754, 757 (11th Cir. 2011) (affirming denial of leave to amend

where plaintiff did not set forth the substance of the proposed

amendment); United States ex. rel. Atkins v. McInteer, 470 F.3d

1350, 1361-62 (11th Cir. 2006) (same). Thus, the Court will deny

Johnson's Motion to Amend.

            C. Plaintiff's Motion to Reopen Discovery

     Johnson asserts that he needs more time for discovery. See

Motion for More Time for Discovery (Motion to Reopen Discovery;

Doc. 35). He states that he did not understand how to engage in

discovery until he was deposed on October 31, 2018, and blames

Defendants' counsel for "unfair gamesmanship" and misleading him at

deposition. See Motion to Reopen Discovery at 2. Defendants oppose

the Motion to Reopen. See Def. Response at 2-3. They maintain that

Johnson neither submitted any discovery to Defendants nor filed a

motion to extend the discovery deadline prior to the filing of


                                35
Defendants' summary judgment motion. See id. at 2. They state that

the first time Johnson requested any discovery from Defendants was

within his summary judgment response. See      id.   at 3. Johnson

acknowledges that he enumerated his discovery requests in his

summary judgment response. See Motion to Reopen at 2; Response at

5-8. At the October 31, 2018 deposition, Defendants' counsel

discussed the discovery process with Johnson, see P. Depo. at 59-

60, since the discovery deadline had passed the day before (October

30th). See Order (Doc. 18). Given the record, including Johnson's

failure to engage in timely discovery as well as waiting over seven

months to request to reopen discovery, the Motion to Reopen

Discovery is due to be denied.

          D. Plaintiff's Request to Strike Defendants'
                   Motion for Summary Judgment

     Johnson requests that the Court strike Defendants' Motion as

"confusing" and misleading. Response at 19. As previously stated,

a request for affirmative relief is not properly made when simply

included in a response to a motion. See Rosenberg, 554 F.3d at 965.

Thus, Johnson's request to strike included in his summary judgment

response, see Response (Doc. 38) at 19, is improper. Moreover, even

if it were proper to include such a request in his Response, the

request is otherwise due to be denied for failure to comply with

Local Rules 3.01(a) and 3.01(g). Thus, the Court will not entertain

Johnson's request for relief included in his Response.



                                 36
     In light of the foregoing, it is now

     ORDERED AND ADJUDGED:

     1.      Defendants' Motion for Summary Judgment (Doc. 20) is

PARTIALLY GRANTED as to Johnson's (1) Eighth Amendment claim

relating     to   the   December   28th   chemical   spraying   at   the

decontamination shower cell against Defendant Griffin (the third

incident), and (2) Eighth Amendment and due process claims against

Defendant Tony Anderson. Otherwise, the Motion is DENIED.23

     2.      The Clerk shall terminate Defendant Tony Anderson and

make the appropriate notation on the docket.

     3.    The parties are encouraged to discuss the possibility of

settlement and notify the Court if their efforts are successful. In

doing so, Plaintiff and Defendants are encouraged to maintain a

realistic approach in making and/or considering any settlement

offers. If the parties are unable to settle the case privately, and

want a Magistrate Judge to conduct a settlement conference, they

should notify the Court no later than September 12, 2019.

     4.    Plaintiff's Motion for More Time for Discovery (Doc. 35)

is DENIED.




     23
        Johnson's remaining Eighth Amendment claims are (1)
Defendants McKinley, Bryant, and Griffin's excessive use of force
(first incident); (2) Defendants Bryant and Griffin's failure to
intervene (first incident); and (3) Defendant Griffin's excessive
use of force relating to the four-man escort of Johnson from the
laundry room to the decontamination shower cell (second incident).


                                    37
     5.   Plaintiff'S Motion for Leave to Amend (Doc. 36) is

DENIED.

     DONE AND ORDERED at Jacksonville, Florida, this 7th day of

August, 2019.




sc 8/7
c:
Gregory Johnson, FDOC #W08280
Counsel of Record




                                38
